Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment to the claims filed on 9/17/2021 after Notice of Allowance was entered on 9/21/2021.
The claims (instant claims), dated 9/17/2021, only lists 17 claims. Per 37 CFR 1.126, the original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant. 

The application has been amended as follows to number the claims to reflect their original presentation: 
Instant claim 1 is renumbered to original claim number 1.

Original claim 3 is cancelled. 
Instant claim 3 is renumbered to original claim number 4.
Original claims 5 and 6 are cancelled.
Instant claim 4 is renumbered to original claim number 7.
Instant claim 5 is renumbered to original claim number 8.
Instant claim 6 is renumbered to original claim number 9.
Instant claim 7 is renumbered to original claim number 10.
Instant claim 8 is renumbered to original claim number 11.
Instant claim 9 is renumbered to original claim number 12.
Instant claim 10 is renumbered to original claim number 13.
Instant claim 11 is renumbered to original claim number 14.
Original claims 15 and 16 are cancelled.
Instant claim 12 is renumbered to original claim number 17.
Instant claim 13 is renumbered to original claim number 18.
Instant claim 14 is renumbered to original claim number 19.
Instant claim 15 is renumbered to original claim number 20.
Original claims 21-40 are cancelled.
Instant claim 16 is renumbered to original claim number 41.
Original claims 42-45 are cancelled. 
Instant claim 17 is renumbered to original claim number 46.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631